Order entered May 5, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01553-CV

                       PHYLLIS SLICKER, Appellant

                                       V.

      WILLIAM SLICKER AND LESLIE G. MARTIN, P.C., Appellees

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-11-15742

                                    ORDER

      Before the Court is court reporter Francheska Duffey’s May 1, 2020 letter

informing the Court appellant has not paid for the reporter’s record. Accordingly,

we ORDER appellant to file, no later than May 14, 2020, written verification of

payment for the record. We caution appellant that failure to comply may result in

the appeal being submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c).


                                            /s/   KEN MOLBERG
                                                  JUSTICE